Per Curiam.
Respondent was admitted to practice by this Court in March 1968. He maintains an office for the practice of law in Endicott, Broome County.
Petitioner, the Committee on Professional Standards, moves to suspend respondent from the practice of law pursuant to section 806.4 (f) (22 NYCRR 806.4 [f]) of this Court’s Rules until such time as a final order shall be entered in the disciplinary proceeding to be brought against him. Respondent consents to such an order of suspension without prejudice to his right to apply to this Court for vacatur of the order in the event prosecution of the disciplinary proceeding is not conducted with reasonable dispatch.
In view of the allegations against respondent concerning conversion of estate funds, his admissions, and his consent to an entry of a suspension order, we grant petitioner’s motion and order respondent suspended from the practice of law, effective immediately, and until such time as the disciplinary proceeding to be brought against respondent has been concluded and until further order of this Court (see, Matter of Murdock, 182 AD2d 915). Respondent may apply to vacate the suspension in the event the disciplinary proceeding is not commenced within 45 days of the date of this decision.
Mercure, J. P., Crew III, Casey, Yesawich Jr. and Spain, JJ., concur. Ordered that petitioner’s motion to suspend respondent from the practice of law, pursuant to section 806.4 (f) of this Court’s Rules (22 NYCRR 806.4 [f]), is granted; and it is further ordered that respondent is hereby suspended from the practice of law commencing upon service of this order on respondent and until such time as the disciplinary proceeding has been concluded, and until further order of this Court; and it is further ordered that respondent be and hereby is commanded to desist and refrain from the practice of law in any form, either as principal or as an agent, clerk or employee of another; and he hereby is forbidden to appear as attorney and counselor-at-law before any court, Judge, Justice, board, commission or other public authority or to give to another an opinion as to the law or its application, or of any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of section 806.9 (22 NYCRR 806.9) of the Rules of this Court regulating the conduct of disbarred, suspended or resigned attorneys; and it is further ordered that respondent may apply to vacate this suspension in the event *670the disciplinary proceeding is not commenced within 45 days of the date of this order.